Citation Nr: 1223545	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  06-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disorder.

[The issues of entitlement to increased ratings for chondromalacia of the right and left knees will be the subject of a separate decision.]


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel




INTRODUCTION

The Veteran had active service from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  [Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the Baltimore RO.]  

In September 2008 and July 2011, the Veteran testified at hearings conducted before an Acting Veterans Law Judge (AVLJ) and a Veterans Law Judges (VLJ), respectively.  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in November 2011 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In November 2011, the Veteran responded that he did not wish to appear at a hearing before a third VLJ.  In accordance with Arneson, an additional hearing is not needed.

This issue was remanded by the Board most recently in February 2012 to obtain an adequate medical opinion, which was procured in March 2012.  Thus, the Board's Remand directives have been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDING OF FACT

The Veteran has left shoulder supraspinatus tendinitis that is as likely as not related to his active duty.
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has left shoulder supraspinatus tendinitis that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a left shoulder disability, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has a left shoulder disorder that is related to his military service.  See, e.g., January 2005 claim.  Statements from the Veteran throughout this appeal indicate that his duties in the military caused his current shoulder problems.  See, e.g., April 2009 statement.  Other in-service activities that he believes caused shoulder pain includes being involved in sports such as softball, football, volleyball and bowling.  See, e.g., February 2005 statement.  He has also reported that the medications that he took to treat his right shoulder in service also helped his left shoulder.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

A review of the Veteran's service treatment records (STRs) does not reveal any left shoulder complaints or diagnosis of any left shoulder disorder.  However, several right shoulder complaints are noted; the Veteran is currently service-connected for a right shoulder disability.  Although his STRs do not show any specific left shoulder complaints, one record appears to show scheduled treatment for his left shoulder.  A record dated in November 1998 shows that the Veteran received a steroid injection for his right shoulder.  This record contains a notation that appears to read "reschedule for other shoulder."  Although the words "for other shoulder" are legible, the word immediately preceding that phrase is not clearly legible and the Board can only surmise that the word is in fact "reschedule."  In a May 2002 report of medical assessment, the Veteran reported chronic knee pain and right shoulder pain since 1985, but did not report any left shoulder problems.
According to post-service medical records, the Veteran first complained of left shoulder pain in February 2004.  Records dated in February 2004 show that the Veteran reported that his left shoulder pain just began that month.  Diagnoses in February 2004 included tendonitis supraspinatus, shoulder impingement and shoulder capsulitis.  X-rays in February 2005 revealed degenerative joint disease of the left acromioclavicular (AC) joint.  The Veteran also reported a long history of multiple joint pain and stiffness in February 2005.  He was opined to be a very good historian.  No opinions regarding the etiologies of any diagnosed left shoulder disorder were provided.  

At his September 2008 hearing, the Veteran testified that the reason why his STRs did not document left shoulder treatment was because medication prescribed for his right shoulder also helped his left shoulder.  Also, he was right hand dominant.  So, his right shoulder hurt more, and he complained about that shoulder.  September 2008 Hearing Transcript (T.) at 30.  He testified that he did not have steroid injections for his left shoulder after receiving them for his right shoulder because he was transferred to a different duty station.  Id.  He also testified that he did not seek treatment right away for his left shoulder after service because he had more severe physical problems that needed treatment.  Id.  

The Veteran was afforded a VA examination in July 2009.  He reported a 26 year history of intermittent pain without swelling in the left shoulder.  There was no specific history of trauma.  Following examination, the Veteran was diagnosed with bursitis of the left shoulder.  The examiner opined that it was at least as likely as not that the Veteran's left shoulder problem had its onset during active service.  Examination findings, though minor, indicated that a chronic problem was likely.  

Another examination was obtained in June 2010.  The Veteran reported that his symptoms began around 1998, the same time that he had a cortisone injection to the right shoulder.  He stated that there was no history of specific injury to the left shoulder.  Initially the pain was on and off, but became constant in 2004.  There was no history of specific injury, but he had repetitive movements while in service.  Following examination, the Veteran was diagnosed with left shoulder supraspinatus tendinitis.  The examiner opined that it was at least as likely as not that the current left shoulder condition had its onset in service.  The left shoulder symptoms started around 1998.  The Veteran did not go for treatment for his left shoulder condition in service and there were no records of treatment seen in his claims file.

At his July 2011 hearing, the Veteran testified that he had dull constant pain in his left shoulder after service.  July 2011 Hearing Transcript (H.T.) at 6.  Around 2004, severe pain that came out of nowhere began.  Id.  He was not currently receiving treatment because medications prescribed for other conditions also treated his left shoulder symptoms.  Id.  

The issue was remanded again in February 2012 to obtain further medical opinion because the June 2010 examiner provided a positive opinion, but the rationale appeared to indicate a negative opinion.  An additional opinion from the June 2010 examiner was obtained in March 2012.  The examiner reiterated that it was at least as likely as not that the left shoulder supraspinatus tendinitis had its onset in the service.  The Veteran reported that the left shoulder symptoms started around 1982 with no history of specific injury.  He had cortisone injections to the right shoulder in service; he did not receive injections to the left shoulder.  He was scheduled twice, but it was not done.  The Veteran did not have problems with the left shoulder prior to service.

Based on a review of the evidence, the Board finds that service connection for left shoulder supraspinatus tendinitis is warranted.  Post-service evidence shows that the Veteran has been diagnosed with left shoulder supraspinatus tendinitis at the most recent VA examination.  Additionally, although the Veteran's STRs do not show the incurrence of an in-service injury or disease, nor do they confirm the onset of a chronic disability, they do tend to support the Veteran's assertions of pain in service.  In this case, the Veteran's STRs clearly show instances of right shoulder treatment, but no specific treatment for his left shoulder is shown.  However, the November 1998 record showing that the Veteran received a cortisone injection to his right shoulder purportedly indicates that an injection for the left shoulder was scheduled.  The Veteran has testified that he was transferred and that that is why he did not receive any injections.  His statements throughout this appeal have also indicated that since he is right hand dominant, his right shoulder hurt more, which is why he sought treatment for his right shoulder.  However, the medications he took for his right shoulder also helped his left shoulder, which is apparently why no specific treatment for the left shoulder was sought.

The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.  

In finding the Veteran credible regarding the onset of his left shoulder symptoms beginning in service and continuing since service, the Board acknowledges that the first post-service records showing left shoulder complaints in February 2004 indicate that his pain just began that month.  None of those initial treatment records show that he reported having any in-service symptoms or that his left shoulder problems began in service.  However, the Veteran's testimony at his July 2011 hearing indicates that the pain suddenly became severe around 2004, although it had been continuous since service.  Such testimony helps to explain why the 2004 treatment records show that the onset of his left shoulder pain was reported to have been that month.  In other words, based on the Veteran's contentions throughout this appeal, it appears that the first documented instance of post-service left shoulder treatment occurred because the pain suddenly increased in severity, as opposed to the pain only beginning at that time.  Thus, such records do not directly contradict the Veteran's assertions of the onset of his pain being in service.  

The Board also acknowledges that, in reporting the onset of his pain in service, different dates have been reported.  At the July 2009 examination, the Veteran reported pain beginning 26 years ago, which places the onset in 1983.  At the June 2010 examination, the reported onset was in 1998, while the March 2012 addendum shows a reported onset in 1982.  However, all reported onsets occurred in service, and considering the passage of time since the onset years reported by the Veteran, such differences do not lead the Board to conclude that the Veteran's reports are not credible.  Rather, the Board finds such statements to indicate that the pain may have been intermittent in service and/or are indicative of forgetfulness in discussing events now at least a decade past.  

Furthermore, the Board observes that the Veteran was discharged from service in November 2002.  The fact that he sought treatment for his left shoulder in February 2004, less than two years after discharge from service, lends support to the conclusion that the onset of his current shoulder problems began in service.  Additionally, the Board finds the Veteran's assertions of the onset of his left shoulder pain beginning in service consistent with his military service.  The Veteran served for 20 years and he was also athletically involved in service.  The Veteran's long period of service and athletic activities in service support his assertion that he first experienced pain in service.  Also, the Board observes that the Veteran's military occupational specialty (MOS) was that of an aeromedical craftsman.  Since the Veteran's MOS involved medical knowledge, the Board finds his assertions regarding the onset and continuity of symptomatology and his explanations for why his STRs do not show treatment for his left shoulder persuasive.  

Based on the Veteran's reports of the onset of his left shoulder pain being in service, positive nexus opinions were obtained in July 2009 and June 2010 with a clarifying addendum in March 2012.  For the reasons set forth above, the Board finds the Veteran's contentions regarding the onset and continuity of symptomatology credible.  As the VA examiners provided positive opinions based on the Veteran's reported history, such opinions support a finding of service connection.  Those opinions are uncontradicted.  

Thus, in considering the Veteran's competent and credible lay statements regarding the onset of his complaints being in service and of a continuity of pertinent symptomatology, the positive nexus opinions, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has left shoulder supraspinatus tendinitis that was incurred in service.  The evidence is in favor of the grant of service connection for left shoulder supraspinatus tendinitis.  Service connection for left shoulder supraspinatus tendinitis is, therefore, granted.  38 U.S.C.A § 5107 (West 2002 & Supp. 2011).  
ORDER

Entitlement to service connection for left shoulder supraspinatus tendinitis is granted.



______________________________
J. CONNOLLY
Acting Veterans Law Judge 
Board of Veterans' Appeals

______________________________
THERESA M. CATINO
Veterans Law Judge 
Board of Veterans' Appeals





______________________________
ROBERT E. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals








Department of Veterans Affairs


